*883SUPPLEMENTAL OPINION ON MOTION FOE REHEARING
On November 10, 1987, we delivered our original opinion in this cause reversing the judgment of conviction and remanding the cause for a new trial.
The State timely filed a motion for rehearing contending we erred in sustaining Mayes’ fourth point of error. Under that point Mayes alleges the trial court erred in admitting, over his objection at the guilt-innocence phase of his trial, evidence through the testimony of Officer Bitenc of prior extraneous offenses committed by Mayes during his incarceration in the Texas Department of Corrections.
First, the State argues that if the testimony of Bitenc was erroneously admitted, the error became harmless when Officer Johnson’s testimony was subsequently received without objection on the part of Mayes. The State contends that Johnson testified to substantially the same facts that Bitenc did regarding the prison’s policy of housing inmates in an “administrative segregation” unit. The record does not support that contention. Although Officers Johnson and Bitenc both testified about the character of “administrative segregation,” their testimony on the factual reasons for segregation of inmates was quite different. See Nicholas v. State, 502 S.W.2d 169, 174 (Tex.Cr.App.1973).
Second, the State claims that Mayes waived his objections to Bitenc’s testimony by cross-examining Bitenc about “administrative segregation.” That claim is untenable. Nicholas, 502 S.W.2d at 174. Mayes’ cross-examination of Bitenc was but an attempt to lessen the impact of Bitenc’s inadmissible direct testimony regarding inmates housed in the “administrative segregation” unit, and did not operate to cure the error. Id.
Third, the State maintains Bitenc’s testimony was admissible to explain why Bitenc struck Mayes when Mayes “started coming out of the bed [in the cell]” as Mayes’ cell mate Reed was dragging Bitenc into the cell, and in response to issues raised by [Mayes] during cross-examination of Bitenc about the incident. The record reveals that Bitenc’s characterization of “administrative segregation” was given on direct examination. Furthermore, Bitenc’s conduct in striking Mayes under the circumstances of the case required no further explanation or justification.
Fourth, the State asserts that the “violent character evidence” implicit in Bitenc’s wrongfully admitted testimony was admissible at the punishment phase under Tex.R.Crim.Evid. 404(c). Therefore, the State argues that since we concluded that the error made no contribution to Mayes’ conviction, “the alleged error could not have caused the appellant any harm.” We need only observe that the State did not offer any evidence of Mayes’ character at the punishment phase as authorized by Tex.R.Crim.Evid. 404(c) and 405(a), (b).
We decline to engage in speculation as to what character evidence might have been, but was not introduced by the State at the punishment phase. The fact is, the testimony of Officer Bitenc, wrongfully admitted at the guilt-innocence phase, was before the jury for their consideration at the punishment phase, Williams v. State, 535 S.W.2d 637, 639 (Tex.Cr.App.1976); Dunlap v. State, 462 S.W.2d 591, 593 (Tex.Cr.App.1971), and the jury was so instructed.
The motion for rehearing is overruled.